DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1, 2, 6), encompassing claims 1-3, 7-15 in the reply filed on 11/02/2021 is acknowledged.

Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2021 and 01/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the informalities.  
On the abstract page, line 2, “an image processing apparatus” should be changed to --An image processing apparatus--.
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE PROCESSING APPARATUS THAT IS CAPABLE OF EASILY CHANGE THE CATEGORIES OF A MAIN OBJECT WITHOUT TROUBLESOME OPERATION.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 (line 3), “from the other object” should be changed to --from other object--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tracking unit,” in claim 9; “an adjusting unit,” in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations: “a tracking unit,” in claim 9; “an adjusting unit,” in claim 12, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no disclosure of a structure for the limitations: “a tracking unit,” in claim 9; “an adjusting unit,” in claim 12, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 9, 12 cannot be determined.

Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitations: “a tracking unit,” in claim 9; “an adjusting unit,” in claim 12, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  And claims 9, 12 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations: “a tracking unit,” in claim 9; “an adjusting unit,” in claim 12, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.




Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 8 recites limitation “wherein the setting unit is configured to change the priority category from the second category to the first category in a case where the predetermined region of the object designated by the region designation unit is lost,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification, paragraphs [0062], [0064], [0084]- [0086], only discloses “the main object designated by the user’s touch on the display screen is lost…”There is no place in the specification discloses the support for limitation “wherein the setting unit is configured to change the priority category from the second category to the first category in a case where the predetermined region of the object designated by the region designation unit is lost.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (line 6) recites the limitation "the" in “the objects”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 (lines 8-9) recites limitation “an object;” it is not known that limitation “an object” recited in claim 1 (lines 8-9) is the same or different from limitation “an object” recited in claim 1 (line 5) or limitation “an object” recited in claim 1 (line 3).
Claim 1 (line 12) recites limitation “the object;” it is not known that limitation “the object” recited in claim 1 (line 12) refers to limitation “an object” recited in claim 1 (lines 8-9) or limitation “an object” recited in claim 1 (line 5) or limitation “an object” recited in claim 1 (line 3).
Claim 2 (line 2) recites limitation “an object;” it is not known that limitation “an object” recited in claim 2 (line 2) is the same or different from limitation “an object” recited in claim 1 (lines 8-9) or limitation “an object” recited in claim 1 (line 5) or limitation “an object” recited in claim 1 (line 3).
Claim 3 (line 2) recites limitation “an object;” it is not known that limitation “an object” recited in claim 3 (line 2) is the same or different from limitation “an object” recited in claim 1 (lines 8-9) or limitation “an object” recited in claim 1 (line 5) or limitation “an object” recited in claim 1 (line 3).
Claim 7 (line 2) recites limitation “an object;” it is not known that limitation “an object” recited in claim 7 (line 2) is the same or different from limitation “an object” recited in claim 1 (lines 8-9) or limitation “an object” recited in claim 1 (line 5) or limitation “an object” recited in claim 1 (line 3).
Claim 8 (line 3) recites limitation “the object;” it is not known that limitation “the object” recited in claim 8 (line 3) refers to limitation “the object” recited in claim 1 (line 12) or limitation “an object” recited in claim 1 (lines 8-9) or limitation “an object” recited in claim 1 (line 5) or limitation “an object” recited in claim 1 (line 3).

Claim 11 (line 2) recites limitation “the object;” claim 1 recites limitation “an object” on lines 8-9, line 5, line 3;  it is not known that what does limitation “the object” refer to?
Claim 12 (line 3) recites limitation “the object;” claim 1 recites limitation “an object” on lines 8-9, line 5, line 3;  it is not known that what does limitation “the object” refer to?
Claim 13 (line 6) recites limitation “an object;” it is not known that limitation “an object” recited in claim 13 (line 6) is the same or different from limitation “an object” recited in claim 13 (line 4).
Claim 13 (line 7) recites the limitation "the" in “the objects”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 (lines 9-10) recites limitation “an object;” it is not known that limitation “an object” recited in claim 13 (lines 9-10) is the same or different from limitation “an object” recited in claim 13 (line 6) or limitation “an object” recited in claim 13 (line 4).
Claim 13 (line 13) recites limitation “the object;” it is not known that limitation “the object” recited in claim 13 (line 13) refers to limitation “an object” recited in claim 13 (lines 9-10) or limitation “an object” recited in claim 13 (line 6) or limitation “an object” recited in claim 13 (line 4).
Claim 14 (line 3) recites limitation “an object;” it is not known that limitation “an object” recited in claim 14 (line 3) is the same or different from limitation “an object” recited in claim 14 (line 2).
Claim 14 (line 4) recites the limitation "the" in “the objects”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 (line 8) recites limitation “the object;” it is not known that limitation “the object” recited in claim 14 (line 8) refers to limitation “an object” recited in claim 14 (line 5) or limitation “an object” recited in claim 14 (line 3) or limitation “an object” recited in claim 14 (line 2).
Claim 15 (line 4) recites limitation “an object;” it is not known that limitation “an object” recited in claim 15 (line 4) is the same or different from limitation “an object” recited in claim 15 (line 3).
Claim 15 (line 5) recites the limitation "the" in “the objects”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 (line 6) recites limitation “an object;” it is not known that limitation “an object” recited in claim 15 (line 6) is the same or different from limitation “an object” recited in claim 15 (line 4) or limitation “an object” recited in claim 15 (line 3).
Claim 15 (line 9) recites limitation “the object;” it is not known that limitation “the object” recited in claim 15 (line 9) refers to limitation “an object” recited in claim 15 (line 6) or limitation “an object” recited in claim 15 (line 4) or limitation “an object” recited in claim 15 (line 3).

Claims 2-3, 7-12 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 7, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto (JP 2014204249).
Regarding claim 1, Akimoto discloses an image processing apparatus comprising:
at least one processor or circuit (control unit 101, figure 1, paragraphs [0016]-[0017]) configured to function as:
an object detection unit (subjection detection unit 109, figure 1, paragraphs [0016], [0029]) configured to detect an object categorized as one of at least two categories from an image;
a setting unit (priority selection means 110, figure 1, paragraphs [0031]-[0042]) configured to set a first category as a priority category on an object having a predetermined priority among the objects detected by the object detection unit; and
a region designation unit configured to designate a predetermined region (main frame 301, subframe 302, figures 1, 3A-3C, paragraphs [0032]-[0037]) on an object on a display screen (display unit 107, figures 1, 3A-3C, paragraphs [0032]-[0037]);
wherein the setting unit is configured to change the priority category from the first category to a second category different from the first category in a case where the predetermined region of the object designated by the region designation unit is the second category (figures 1, 3A-3C, paragraphs [0032]-[0037], [0051]).

Regarding claim 2, Akimoto discloses wherein the region designation unit sets the predetermine region in a case where an object on the display screen is touched (touching the subject, figures 1, 3A-3C, paragraphs [0032]-[0037]).



Regarding claim 10, Akimoto discloses wherein the setting unit is configured to set the second category as the priority category in a case where an image pickup operation is started by using a predetermined operation unit, after the setting unit changes the priority category from the first category to the second category in a case where the predetermined region of the object designated by the region designation unit is the second category (figures 1, 3A-3C, paragraphs [0031]-[0042], [0051]-[0052]).

Regarding claim 11, Akimoto discloses a display unit (display unit 107, figures 1, 3A-3C, 5, 7, 9, paragraphs [0032]-[0037]) configured to display the object of which category is corresponding to the priority category differently from the other object.

Regarding claim 12, Akimoto discloses an adjusting unit (AF processing unit 103, figure 1, paragraphs [0016], [0019], [0023]) configured to adjust a focus condition or an exposure condition on a priority basis with regard to the predetermined region of the object of which category is corresponding to the priority category.

Regarding claim 13, see Examiner’s comments regarding claim 1, except for limitation “an image pickup unit” is disclosed by Akimoto as “image pickup unit 102” in  figure 1, paragraphs [0016]-[0022].

Regarding claim 14, claim 14 is a method claim corresponds to apparatus claim 1; therefore, claim 14 is rejected for the same reason given in claim 1.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (JP 2014-204249) in view of Mikawa (JP 2019-022186).
Regarding claim 3, Akimoto fails to disclose wherein the region designation unit sets the predetermine region in a case where an object on the display screen is designated by a pointing device.
However, Mikawa discloses the input device is composed of a pointing device (paragraphs [0087], [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Akimoto by the teaching of Mikawa in order to allow a user to have another option to select an object displayed on a display by using a pointing device instead of touching a display with a finger.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (JP 2014-204249) in view of Yoneyama (US 2014/0105454).
Regarding claim 9, Akimoto fails to disclose a tracking unit configured to track the predetermined region of the object designated by the region designation unit based on color information or luminance information.
the color tracking processing circuit 1312 uses color information in the image data acquired by the imaging in the imaging section 101 to perform the tracking process of the face of the person, figure 1, paragraphs [0077], [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Akimoto by the teaching of Yoneyama in order to improve the performance of tracking a tracking target subject (paragraph [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Icho et al. (US 2013/0097542) discloses categorizing apparatus and categorizing method.
Tomosada (US 2015/0138390) discloses image processing apparatus, imaging apparatus, method for controlling image processing apparatus, and storage medium for providing focus and/or exposure adjustment control.
Tanaka (US 2013/0242113) discloses photographing device, photographing device controlling method, photographing device controlling program, and computer-readable recording medium in which photographing device controlling program is recorded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/07/2022